DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/23/2021 has been entered. Claims 1-19 are pending.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 10310678 teaches a first substrate, and a first electrode continuously formed on the first substrate from a first region on a first main surface of the first substrate via a second region on the first main surface of the first substrate over a third region on the first main surface of the first substrate. Also, the electrode substrate includes a concave/convex pattern formed on the first electrode or the first substrate in the second region, and a protective film formed in the first region and the second region so as to cover the first electrode. An end portion of the protective film on a third region side is positioned on the concave/convex pattern. 10768761 teaches a detection device includes a first substrate including a first region, a second region and a third region, the second region arranged between the first region and the third region; a detection electrode arranged on the first substrate; a first electrode coupled to the detection electrode, continuously formed from the first region to the third region in a first direction on the first substrate, and including a plurality of concave portions in the second region; and a protective layer formed on the first 
Prior arts fail to disclose or suggest a detection device comprising: a first substrate including a first region, a second region and a third region arranged in a first direction, the second region arranged between the first region and the third region; a first detection electrode arranged on the first substrate; a second detection electrode arranged on the first substrate and being adjacent to the first detection electrode; and a protection layer formed on the first electrode and the second electrode in the first region and not formed on the first electrode and the second electrode in the third region, wherein at least one of the convex portions is covered with the protective layer, and at least another one of the convex portions is not covered with the protective layer. The current application is a continuation of prior art of record.
Claim 1, prior arts fail to disclose or suggest a detection device comprising: a first substrate including a first region, a second region and a third region arranged in a first direction, the second region arranged between the first region and the third region; a first detection electrode arranged on the first substrate; a second detection electrode arranged on the first substrate and being adjacent to the first detection electrode; a first electrode coupled to the first detection electrode and continuously formed from the first region to the third region on the first substrate; 
Claim 12, prior arts fail to disclose or suggest a detection device comprising: a first substrate including a first region, a second region and a third region arranged in a first direction, the second region arranged between the first region and the third region; a first detection electrode arranged on the first substrate; a second detection electrode arranged on the first substrate and being adjacent to the first detection electrode; a first electrode coupled to the first detection electrode and continuously formed from the first region to the third region on the first substrate; a second electrode coupled to the second detection electrode, and continuously formed from the first region to the third region on the first substrate, convex portions located between the first electrode and the second electrode in the second region and spaced away from the first electrode and the second electrode; and a protective layer formed on the first electrode and the second electrode in the first region and a first part of the second region .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/23/2021